Exhibit 10.1

 
Agreement # _____________________
License Agreement
between
Solterra Renewable Technologies, Inc.
and
William Marsh Rice University
Rice Agreement # ___________________
Effective Date: _____________________
 
Solterra Renewable Technologies, Inc.
1
THIS LICENSE AGREEMENT (“Agreement”), with an Effective Date of August 20, 2008,
is entered into by William Marsh Rice University, a Texas non-profit corporation
with a principal address at 6100 Main Street, Houston, TX 77005 (“Rice”), and
Solterra Renewable Technologies, Inc., a Delaware corporation, with a principal
address of 1220 North Market Street, Suite 806, Wilmington, DE 19801
(“Licensee”).
 
R E C I T A L S:
 
WHEREAS, Rice is the owner of certain inventions, know-how and rights pertaining
to the synthesis of uniform nanoparticle shapes with high selectivity, including
without limitation all rights pursuant to the patent applications and issued
patents listed in Exhibit A; and,
 
WHEREAS, Licensee desires to secure the exclusive right and license to use,
develop, manufacture, market, and exploit the inventions disclosed and claimed
in the patent applications and issued patents in Exhibit A; and,
 
WHEREAS, Rice believes that such use, development and exploitation of the
inventions disclosed and claimed in the patent applications and issued patents
in Exhibit A is in the public's best interest and is consistent with Rice's
educational and research missions and goals.
 
NOW, THEREFORE, in consideration of the foregoing, the provisions set forth
herein and the mutual benefits to be derived herefrom, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Rice and Licensee, hereby agree as follows:
 
SECTION 1 Definitions
 
1.1 “Adjusted Gross Sales” means the cash consideration or Fair Market Value of
any non-cash consideration attributable to the Sale of any Rice Licensed
Product(s), less qualifying costs directly attributable to such Sale and
actually identified on the invoice and borne by the seller. Such qualifying
costs shall be limited to the following:
 
a) Discounts, in amounts customary in the trade for quantity purchases;
 
b) Credits or refunds, not exceeding the original invoice amount, for claims or
returns;
 
c) Transportation insurance premiums;
 
d) Outbound transportation expenses; and/or
 
e) Sales, or use taxes, or duties imposed by a governmental agency paid by or on
behalf of seller, other than any non-U.S. taxes or duties paid by or on behalf
of Licensee as described in Section 11 below.
 
1.2 “Confidential Information” means all information that is of a confidential
and proprietary nature to Rice, including without limitation Rice Patents and
related technology. Solterra Renewable Technologies, Inc. 2
 
 
1

--------------------------------------------------------------------------------

 
 
1.3 “Effective Date” means the date first written above on which this Agreement
is deemed to take effect and both Parties become subject to the rights and
obligations set forth herein.
 
1.4 “Entity” means a corporation, an association, a joint venture, a
partnership, a trust, a business, an institution, an individual, a government or
political subdivision thereof, including an agency, or any other organization
that can exercise independent legal standing.
 
1.5 “Fair Market Value” means the cash consideration which one would realize
from an unaffiliated, unrelated buyer in an arm's length sale of an identical
item sold in the same quantity, under the same terms, and at the same time and
place.
 
1.6 “Field of Use” means the manufacture and sale of photovoltaic cells and the
manufacture and sales of quantum dots for electronic and medical applications.
 
1.7 “Insolvent” means as to Licensee the circumstance in which either
(a) the sum of the Licensee's debts, liabilities and other obligations is
greater than all of the Licensee's assets at a fair valuation,
 
(b) Licensee is generally not paying its debts, liabilities and other
obligations as they become due, or
 
(c) Licensee is not able to make reasonable assurances to Rice that Licensee
will be able to pay its debts, liabilities and other obligations as they become
due.
 
1.8 “Liquidity Event” means (i) any merger or consolidation of Licensee with
another entity (other than one in which stockholders of the Licensee own a
majority by voting power of the outstanding shares of the surviving or acquiring
corporation); (ii) a sale, lease, transfer or other disposition of all or
substantially all of the assets of the Licensee; and (iii) the closing of a firm
commitment underwritten initial public offering of common stock of Licensee.
 
1.9 “Party” shall mean Rice or Licensee individually, and “Parties” shall mean
Rice and Licensee collectively.
 
1.10 “Rice Intellectual Property” means the Rice Patents.
 
1.11 “Rice Licensed Product(s)” means product(s) whose manufacture, use or sale
is covered in whole or in part by any claim of the Rice Patents; product(s)
which are made in whole or in part using a process or machine covered in whole
or in part by a claim of the Rice Patents; or product(s) made, at least in part,
using Rice Intellectual Property. Rice Licensed Product(s) shall also include
any service rendered in whole or in part through the use of a product, process
or machine covered in whole or in part by any claim of any of the Rice Patents
or enabled by Rice Intellectual Property.
 
1.12 “Rice Patent(s)” are those United States patent applications and issued
patents listed in Exhibit A hereto and any corresponding foreign patent
applications and issued patents, and any divisionals, continuations, reissues
and reexaminations to the extent that the claims are directed to subject matter
within the Field of Use.
 
1.13 “Sale” means any bona fide transaction for which cash or non-cash
consideration is received or expected for the sale, use, lease, import, transfer
or other disposition of Rice Licensed Product(s). A Sale of Rice Licensed
Product(s) shall be deemed completed at the time Licensee invoices, ships, or
receives payment for such Rice Licensed Product(s), whichever occurs first.
Solterra Renewable Technologies, Inc. 3
 
1.14 “Term” means the term of this Agreement which shall commence on the
Effective Date and continue until the date of expiration of the last to expire
of Rice’s rights in Rice Intellectual Property, unless sooner terminated
pursuant to the terms of this Agreement.
 
1.15 “Territory” means world-wide.
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 2 License Grant
 
2.1 Grant of Exclusive Rights. Rice grants to Licensee an exclusive license
under the Rice Intellectual Property listed in Exhibit A, to make, have made,
use, import, offer for sale, sell, lease, or otherwise transfer Rice Licensed
Products in the Field of Use in the Territory , without the right to
sub-license, during the Term of this Agreement subject to Rice’s rights set
forth in Sections 2.4, and 7 and to any federal government interest reserved or
granted to the Government of the United States as a matter of law or statute, or
to a foreign state pursuant to an existing or future treaty with the United
States. No other rights or licenses are granted hereunder.
 
2.2 Additional Licenses. A license in any other territory or field of use in
addition to the Territory and/or Field of Use shall be the subject of a separate
agreement and shall require Licensee’s submission of evidence, satisfactory to
Rice, demonstrating Licensee’s willingness and ability to develop and
commercialize in such other territory and/or field of use the kinds of products
or processes likely to be encompassed in such other territory and/or field.
 
2.3 U.S. Manufacturing. Licensee agrees that any Rice Licensed Products made,
used, or sold in the United States will be manufactured substantially in the
United States.
 
2.4 Rice’s Continuing Educational and Research Rights.
 
a) Notwithstanding the grant of rights to Licensee in Section 2.1, Licensee
acknowledges that Rice shall retain a continuing irrevocable worldwide right to
use Rice Intellectual Property on a non-exclusive royalty-free basis for any
purpose, including, but not limited to, the right to make, have made, use or
transfer or to authorize the make, use, or transfer of Rice Licensed Product(s),
in each case, for educational and research purposes only, including, but
not limited to, third party sponsored research and collaborations with
investigators from other institutions or government agencies and grant to others
non-exclusive licenses to make and use for academic research purposes the
subject matter described and claimed in Rice Patent Rights. Licensee further
acknowledges that the scope of Rice’s continuing rights includes the right to
publish and disclose any research results related to any of the foregoing.
 
b) Rice shall have the right to use, free of charge, any product or process,
developed by Licensee which contains or is based on any Rice Licensed Product,
for Rice research, educational, academic or administrative purposes.
 
c) No provision of this Agreement shall restrict Rice’s ability to conduct
further research and development in the area of the Rice Licensed Products or
other areas.
 
SECTION 3 Fees, Royalties and Commercial Obligations
 
3.1 License Initiation Fee and Royalties. Solterra Renewable Technologies, Inc.
4
 
a) In partial consideration of the exclusive license granted herein, Licensee
shall pay to Rice, a non-refundable, non-creditable, license initiation fee of
US $40,000.00 (FORTY THOUSAND US DOLLARS) payable within five business days
after Solterra receives initial funding, and no later than September 2, 2008.
 
b) In further consideration of the exclusive license granted herein, Licensee
shall pay to Rice a royalty calculated as a percentage of Adjusted Gross Sales
attributed to Licensee (“Royalty”) according to the following schedule:
 
For photovoltaic cells:
 
Royalty
From the Effective Data to July 31, 2011 2%
From August 1, 2011 to July 31, 2012 3%
From August 1, 2012 and thereafter 4%
For quantum dots sold into electronic and medical applications:
 
Royalty
From the Effective Date 7.5%
 
 
3

--------------------------------------------------------------------------------

 
 
c) In the event that a Rice Licensed Product(s) is sold in combination with
another product which is itself not a Rice Licensed Product(s), Adjusted Gross
Sales shall be calculated by multiplying the sales price of such combination
Sale by the fraction A/(A+B) where A is the Fair Market Value of the Rice
Licensed Product(s) and B is the Fair Market Value of the other product in the
combination Sale. In no case shall royalties due to Rice be less than 50% of the
corresponding Royalty as listed above.
 
d) Royalties and other amounts payable by Licensee to Rice under this Section
3.1 shall accompany reports as set forth in Section 3.4 below.
 
3.2 Success Fee. Upon the occurrence of a Liquidity Event, Licensee shall pay
Rice a Success Fee of US $700,000.00 (SEVEN HUNDRED THOUSAND US DOLLARS) dollars
due within 5 business days of the Liquidity Event.
 
3.3 Diligence Milestones and Annual Minimum Royalties.
 
a) Licensee shall pay Rice a minimum royalty each year (“Annual Minimum
Royalty”), payable on August 1 of each year. The Annual Minimum Royalty shall be
credited against the Royalties due in the forthcoming 12 months. Licensee shall
pay Rice Annual Minimum Royalties according to the following schedule:
 

 Due Date   Annual Minimum Royalty  August 1, 2010    $129,450.00  August 1,
2011     $473,250.00  August 1, 2012    $1,746,000.00  August 1, 2013 and each
August 1 of every year thereafter    $3,738,600.00      

 
These Annual Minimums are creditable towards Royalties due in the forthcoming 12
months only. Solterra Renewable Technologies, Inc. 5
 
b) The Annual Minimum Royalties will be adjusted by the cumulative percentage
change in the CPI-W Consumer Price Index between August and the July preceding
the date on which the payment in question is payable.
 
c) Licensee shall use its best efforts to develop for commercial use and to
market Rice Licensed Product(s) as soon as practicable, consistent with sound
and reasonable business practices. Licensee shall also meet the milestones set
forth in Exhibit B.
 
d) Licensee shall provide Rice on each June 1 and December 1 during the Term of
this Agreement with written reports, setting forth in such detail as Rice may
reasonably request, the progress of the research and development, evaluation,
testing, regulatory approvals, manufacturing, marketing and sales and
commercialization of any Rice Licensed Product(s) (“Progress Reports”) for the
most recent time period and plans for the forthcoming year. If multiple
technologies are covered by the license granted hereunder, the Progress Report
shall provide the information set forth above for each technology. If progress
differs from that anticipated in the plan required under Exhibit B, Licensee
shall explain the reasons for the difference and propose a modified research and
development plan for Rice’s review and approval. Licensee shall also provide any
reasonable additional data Rice requires to evaluate Licensee’s performance.
Licensee shall also notify Rice within thirty (30) days of the first commercial
Sale each type of Rice Licensed Product(s) in each country.
 
e) At any time after three (3) years from the Effective Date of this Agreement,
Rice may terminate or render this license non-exclusive in whole or in part as
appropriate, if in Rice’s reasonable judgment, the Progress Reports furnished by
Licensee do not demonstrate that Licensee:
 
1. Has put the licensed subject matter into commercial use in the country or
countries hereby licensed directly or through a sublicense, and is keeping the
licensed subject matter reasonably available to the public; or
 
2. Is engaged in research, development, manufacturing, marketing or sublicensing
activity appropriate to achieving the milestones set forth in Exhibit B.
 
3.4 Royalty Reports and Royalty Payments. Licensee shall deliver to Rice within
forty-five (45) days after the end of each calendar quarter, any part of which
is within the Term of this Agreement, a written report, certified by the chief
financial officer of Licensee and setting forth in reasonable detail the
calculation of the royalties due to Rice for such calendar quarter, including,
without limitation:
 
a) Number of Rice Licensed Product(s) sold, listed by country in which the Sale
occurred;
 
b) Type of Rice Licensed Product sold and corresponding Rice Patent(s) involved
with each Rice Licensed Product
 
 
4

--------------------------------------------------------------------------------

 
 
c) Adjusted Gross Sales listed by country in which the Sale occurred; and
 
d) Payments owed to Rice, listed by category, including without limitation,
royalties on Sales, including the relative Fair Market Values attributable to
Rice Licensed Product(s). Solterra Renewable Technologies, Inc. 6 Licensee shall
accompany each report of this Section 3.4 with the payment of amounts due to
Rice; provided however, if Licensee has not received the consideration due for a
Sale, then amounts due to Rice with respect to such unreceived consideration
will be payable by Licensee to Rice upon receipt thereof by Licensee. If no
amounts are due to Rice for any reporting period, the report shall so state.
 
3.5 Records. Licensee will maintain complete and accurate books and records that
enable the royalties payable hereunder to be verified. The records for each
calendar quarter shall be maintained for five (5) years after the submission of
each report under Section 3.4 hereof.
 
3.6 Audits.
 
a) Upon reasonable prior notice to Licensee, Rice or its appointed accountants
shall have access to such books and records relating to Adjusted Gross Sales as
necessary to conduct a review or audit of Adjusted Gross Sales. Such access
shall be available to Rice not more than once each calendar year of the Term of
this Agreement, during normal business hours, and once a year for three years
after the expiration or termination of this Agreement. If an audit of
Licensee’s records indicate that Licensee has underpaid royalties by five
percent (5%) or more, Licensee will pay the costs and expenses incurred by Rice
and its accountants, if any, in connection with the review or audit.
 
b) Whenever Licensee has its books and records audited by an independent
certified public accountant, Licensee shall, within thirty (30) days of the
conclusion of such audit, provide Rice with a written statement, certified by
said auditor, setting forth the calculation of royalties due to Rice over the
time period audited as determined from the books and records of the Licensee.
 
c) Licensee shall have its financial statements audited by nationally or
regionally recognized qualified auditors on an annual basis during the Term of
this Agreement and will deliver a copy of such audited financial statements and
any accompanying auditor’s report to Rice within ninety (90) days after the end
of each of Licensee’s fiscal years, any part of which are within the Term of
this Agreement.
 
3.7 Country, Place of Payment, Interest.
 
a) All dollar amounts referred to in this Agreement are expressed in United
States dollars and all payments to Rice shall be made in United States dollars
by check payable to “William Marsh Rice University.”
 
b) Amounts that are not paid when due hereunder shall accrue interest from the
due date until paid, at a rate equal to one and one-half percent (1.5%) per
month (or the maximum allowed by law, if less).
 
SECTION 4 Patent Expenses and Reimbursement
 
4.1 Rice shall work closely with Licensee to develop a suitable strategy for the
prosecution and maintenance of Rice Patents; provided that Rice shall maintain
final authority in all decisions regarding the prosecution and maintenance of
Rice Patents. Licensee shall promptly reimburse Rice for all documented
attorneys' fees, expenses, official fees and other charges incident to the
preparation, prosecution and maintenance of Rice Patents pursuant to the
strategy developed by Rice Solterra Renewable Technologies, Inc. 7 in
consultation with Licensee, including all patent expenses incurred by Rice
related to the prosecution and maintenance of Rice Patents prior to the
Effective Date of this Agreement.. Licensee shall not be liable for fees and
expenses associated with the preparation, prosecution and maintenance of Rice
Patents that Licensee has specifically advised Rice in writing that it does not
desire to pursue. Licensee may elect to surrender Rice Patent Rights in any
country upon at least sixty (60) days’ prior written notice to Rice. Such notice
shall not relieve Licensee from responsibility to reimburse Rice for
patent-related expenses incurred prior to the expiration of the sixty (60) day
notice period (or such longer period specified in Licensee’s notice). Rice shall
provide Licensee with itemized statements reflecting the expenses owed to Rice
for the preparation,
prosecution and maintenance of Rice Patents, and Licensee shall reimburse Rice
for such expenses within thirty (30) days after receipt of such statement.
 
4.2 Rice shall confer with Licensee regarding choice of patent counsel. Although
Rice shall maintain final authority in all decisions regarding patent counsel
selection, it is intended that both Rice and Licensee will interact directly
with the selected patent counsel in all phases of patent prosecution:
preparation, office action responses, filing strategies for continuation or
divisional applications, etc. Rice will request that copies of all documents
prepared by the counsel be provided to Licensee for review and comment prior to
filing to the extent practicable under the circumstances.
 
4.3 Rice shall confer with Licensee as to the countries in which Licensee
desires Rice to seek patent protection. Licensee shall, upon request by Rice,
provide Rice or its authorized representative with any information needed to
file or prosecute such patent application and will execute and deliver to Rice
all documents required to file and prosecute such patent application. Should
Rice elect not to apply for patent protection in a country desired by Licensee,
Rice shall use reasonable efforts to give Licensee written notice of its
decision at least thirty (30) days prior to the applicable deadline for such
foreign filing.
 
4.4 Licensee shall comply with all United States and foreign laws with respect
to patent and copyright marking of Rice Licensed Product(s).
 
 
5

--------------------------------------------------------------------------------

 
 
4.5 Each party shall provide to the other prompt notice with respect to all
matters that come to its attention that may affect the preparation, prosecution
or maintenance of any Rice Patents or Rice Copyrights. In particular, licensee
must immediately notify Rice if Licensee does not qualify as a “small entity” as
provided by the United States Patent and Trademark Office.
 
SECTION 5 Term and Termination
 
5.1 This Agreement, unless sooner terminated as provided herein, shall terminate
at the end of the Term of this Agreement as defined in Section 1.16.
 
5.2 Licensee, at its option, may terminate this Agreement at any time by doing
all of the following:
 
a) By ceasing to make, have made, use and sell any Rice Licensed Product(s);
 
b) By giving sixty (60) days prior written notice to Rice of such cessation and
of Licensee's intent to terminate; and
 
c) By tendering payment of all accrued royalties and other payments due to Rice.
Solterra Renewable Technologies, Inc. 8
 
5.3 Rice, at its option, may terminate this Agreement, upon written notice to
Licensee of Rice's intent to terminate, if any of the following occur:
 
a) Licensee has not met a milestone set forth in Exhibit B; or
 
b) Licensee ceases development, marketing, sales or other commercialization
efforts with regard to Rice Licensed Product(s) in the Field of Use; or
 
c) Licensee becomes more than fifteen (15) days in arrears in any payments, fees
or other expenses due pursuant to this Agreement; or
 
d) Licensee breaches this Agreement, other than being in arrears in payments,
fees or other expenses, and does not cure such breach within forty-five (45)
days after receiving written notice thereof from Rice.
 
e) If, at any time after three years from the date of this Agreement, Rice
determines that the Agreement should be terminated pursuant to Section 3.3(d).
 
f) An examination by Rice’s accountant pursuant to Section 3.6 shows an
underreporting or underpayment by LICENSEE in excess of twenty (20%) for any
twelve (12) month period.
 
g) Licensee, or any of its officers, is convicted of a felony relating to the
manufacture, use, or sale of Rice Licensed Products.
 
h) Licensee provides any false report, which has not been corrected within
thirty (30) days after written notice thereof by Rice or within thirty (30) days
after Licensee becomes aware that false information has been provided, whichever
occurs earlier.
 
5.4 If Licensee becomes Insolvent, all duties of Rice and all rights (but not
duties) of Licensee under this Agreement shall immediately terminate without the
necessity of any action being taken by Rice or by Licensee. In addition, if
Licensee becomes Insolvent, Rice, at its option, may terminate this Agreement
immediately upon written notice to Licensee.
 
 
6

--------------------------------------------------------------------------------

 
 
5.5 Upon termination of this Agreement, except under Section 5.1, Licensee shall
have ninety (90) days to complete the manufacture of work in progress and one
hundred eighty (180) days to complete the sale of any Rice Licensed Product(s)
in stock or in the course of manufacture at the time of termination; provided,
however, that all such Sales are subject to the royalty and accounting
obligations set forth in this Agreement, even if such royalty obligations arise
from transactions subsequent to the effective date of termination.
 
5.7 Upon termination of this Agreement, except under Section 5.1, Licensee
shall, at Rice's request, return to Rice all Confidential Information and Rice
Technical Information fixed in any tangible medium of expression, as well as any
data generated by Licensee during the term of this Agreement which will
facilitate the development of any technology licensed hereunder.
 
5.8 Licensee's obligation to pay royalties accrued during the Term of this
Agreement under Section 3 hereof shall survive termination of this Agreement.
For the avoidance of doubt, the parties acknowledge and agree that in no event
shall the termination of this Agreement release Licensee from the obligation to
pay any amounts that become due on or before the effective date of termination
Solterra Renewable Technologies, Inc. 9 under Sections 3, 4, 7, and 8. In
addition, the provisions of Sections 3.6, 3.7, 5, 6, 7, 8, 9, 11, 12 and 13
shall survive any termination or expiration of this Agreement, and each Party
shall remain obligated under any other provisions that expressly or by their
nature survive any expiration or termination of this Agreement.
 
5.9 Licensee may terminate this Agreement by giving ninety (90) days advance
written notice of termination to Rice and paying a termination fee of US
$100,000.00 dollars (ONE HUNDRED THOUSAND US DOLLARS). Upon termination,
Licensee shall submit a final Royalty Report to Rice and any royalty payments
and unreimbursed patent expenses invoiced by Rice shall become immediately
payable.
 
SECTION 6 Confidentiality
 
6.1 Licensee agrees to maintain in confidence and not to disclose to any third
party any Confidential Information received pursuant to this Agreement,
including any Confidential Information disclosed to Licensee prior to the
Effective Date; provided however, that Confidential Information may be disclosed
to legal counsel or, upon execution of an appropriate confidentiality agreement,
to corporate partners or potential corporate partners, investment bankers or
consultants. Licensee agrees to ensure that its employees have access to
Confidential Information only on a need-to-know basis and that they are
obligated in writing to abide by Licensee's obligations hereunder. The foregoing
obligation shall not apply to:
 
a) Information that is known to Licensee prior to the time of disclosure, in
each case, to the extent evidenced by written records promptly disclosed to Rice
upon receipt of the Confidential Information;
 
b) Information disclosed to Licensee by a third party that has a right to make
such disclosure without any obligation of confidentiality;
 
c) Information that is independently developed by Licensee by employees not
having access to or knowledge of Confidential Information, in each case, to the
extent evidenced by written records disclosed to Rice;
 
d) Information that becomes patented, published or otherwise part of the public
domain as a result of acts by Rice, or a third person obtaining such information
as a matter of right without any obligation of confidentiality;
 
e) Information that is required to be disclosed by order of United States
governmental authority or a court of competent jurisdiction; provided that
Licensee shall use its best efforts to obtain confidential treatment of such
information by the authority or court.
 
6.2 Rice shall not be obligated to accept or protect any confidential
information from Licensee unless provided for in a separate agreement between
the Parties.
 
6.3 The placement of a copyright notice on any Confidential Information shall
not be construed to mean that such information has been published and will not
release Licensee from its obligation of confidentiality hereunder.
 
SECTION 7 Infringement and Litigation
 
Solterra Renewable Technologies, Inc. 10
 
 
7

--------------------------------------------------------------------------------

 
 
7.1 Rice and Licensee are responsible for notifying each other promptly of any
infringement of Rice Intellectual Property or any misappropriation of Rice
Confidential Information or Rice Technical Information that may come to their 
attention. Rice and Licensee shall consult one another in a timely manner
concerning any appropriate response thereto.
 
7.2 With respect to any Rice Patents that are exclusively licensed to Licensee
pursuant to this Agreement, Licensee shall have the right, but not the
obligation to prosecute in its own name such infringement or misappropriation at
its own expense, so long as such license is exclusive at the time of the
commencement of such action. Before Licensee commences an action with respect to
any infringement of such patents, Licensee shall give careful consideration to
the views of Rice and to potential effects on the public interest in making its
decision whether or not to sue. Licensee shall not settle or compromise any such
suit in a manner that imposes any obligations or restrictions on Rice or
grants any rights to Rice Intellectual Property, without Rice's advance written
consent. Financial recoveries from any such litigation will first be applied to
reimburse Licensee and Rice for its outside counsel fees and court costs with
additional recoveries being shared equally by Licensee and Rice.
 
7.3 Licensee’s prosecution rights under Section 7.2 shall be subject to the
continuing right of Rice to intervene at Rice's own expense and join Licensee in
any claim or suit for infringement or misappropriation of Rice Intellectual
Property. If Rice elects to join as a party, Rice shall jointly control the
action with Licensee. Licensee shall reimburse Rice for any costs Rice incurs,
including reasonable attorneys’ fees, as part of an action brought by Licensee,
irrespective of whether Rice becomes a co-plaintiff. Any financial recoveries
shall first be applied to reimburse Licensee and Rice for their outside counsel
fees and court costs with any remainder being shared equally between Rice
and Licensee.
 
7.4 If Licensee fails to prosecute such infringement or misappropriation, Rice
shall have the right, but not the obligation, to prosecute such infringement or
misappropriation at its own expense. In such event, financial recoveries will be
entirely retained by Rice.
 
7.5 In any action to enforce any of the Rice Intellectual Property, either
Party, at the request and expense of the other Party, shall cooperate to the
fullest extent reasonably possible. This provision shall not be construed to
require either Party to undertake any activities, including legal discovery, at
the request of any third party except as may be required by lawful process of a
court of competent jurisdiction.
 
7.6 If a declaratory judgment action is brought naming Licensee or Rice as a
defendant and alleging invalidity or unenforceability of any of the Rice
Patents, whether brought as an independently filed declaratory judgment action
or as a counterclaim in any infringement-related litigation, Rice may elect to
take over the sole defense of the declaratory judgment action or the declaratory
judgment counterclaim portion of the other litigation, at its own expense. Each
party shall promptly notify the other party hereto of its receipt of any such
allegations. Licensee shall cooperate fully with Rice in connection with any
such defense. Rice retains the right, exercisable in the sole discretion of Rice
and upon advance notice to Licensee, to grant non-exclusive licenses under the
Rice Patents in the Field of Use to third parties as a means to resolve such
declaratory judgment actions or counterclaims. Rice shall also have the right to
grant non-exclusive licenses under the Rice Patents in the Field of Use to third
parties as a means to resolve or settle claims, suits or proceedings arising out
of allegations that Rice or any of its employees have, through their work
related to nanotechnology, infringed the intellectual property rights of others.
If Rice grants any non-exclusive Solterra Renewable Technologies, Inc. 11 
license under the terms of this Section, the economic terms of this Agreement
will be adjusted to account for the reduction in the scope of rights granted to
Licensee. Nothing in this Section 7.6 shall be construed as obligating Rice to
resolve any dispute or to settle or defend any claim, suit or proceeding arising
out of Licensee’s manufacture, use or sale of Rice Licensed Products.
 
7.7 In the event that Licensee does challenge the validity or enforceability of
one or more of the Rice Patents (or any claims therein), Rice may, at its
option, upon written notice to Licensee: (1) terminate this Agreement or (2)
require an augmented royalty of up to three times the Royalties payable under
Section 3.1. Such challenge of validity or enforceability includes, but is not
limited to, actions before the United States Patent and Trademark Office, such
as through reexamination. Any challenge by Licensee of the Patents shall be
brought in the United States District Court in Harris County, Texas, or, when
appropriate, the United States Patent and Trademark Office, with at least
thirty (30) days written notice to Rice. Licensee shall pay all of Rice’s
reasonable attorneys' fees, costs, and expenses associated with an unsuccessful
challenge. A challenge shall be deemed unsuccessful if any claim of a challenged
Rice Patent remains valid and enforceable after the challenge (even when the
claim is narrowed in scope). Under no circumstance shall Rice pay any of
Licensee's attorneys' fees, costs, and expenses related to any challenge of one
or more of the Rice Patents.
 
7.8 Non-assert. Licensee and Rice agree that Licensee shall not assert Rice
Intellectual Property infringement claims against not-for-profit research
institutions for activities related to research, teaching, education, or
academic purposes.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION 8
Disclaimer of Warranty; Limitation of Liability; Indemnification
 
8.1 THE RICE INTELLECTUAL PROPERTY, AND ANY OTHER INFORMATION OR TECHNOLOGY
PROVIDED BY RICE AND USED IN THE MANUFACTURE, USE, IMPORT, SALE, OFFER FOR SALE,
LEASE, OR OTHER TRANSFER OF RICE LICENSED PRODUCT(S) ARE PROVIDED ON AN “AS IS”
BASIS AND RICE MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH
RESPECT THERETO. BY WAY OF EXAMPLE BUT NOT OF LIMITATION, RICE MAKES NO
REPRESENTATIONS OR WARRANTIES (I) OF COMMERCIAL UTILITY, (II) OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE, OR (III) THAT THE USE OF THE RICE
INTELLECTUAL PROPERTY, OR RICE LICENSED PRODUCT(S) WILL NOT INFRINGE ANY PATENT,
COPYRIGHT, TRADEMARK, OR OTHER PROPRIETARY OR PROPERTY RIGHTS OF OTHERS.
 
8.2 IN NO EVENT SHALL RICE BE LIABLE TO LICENSEE, LICENSEE'S SUCCESSORS OR
ASSIGNS OR ANY THIRD PARTY WITH RESPECT TO ANY CLAIM (I) ARISING FROM THE USE OF
THE RICE INTELLECTUAL PROPERTY, (II) ARISING FROM THE MANUFACTURE, USE, IMPORT,
OR SALE OR OFFER FOR SALE, LEASE OR OTHER TRANSFER OF RICE LICENSED PRODUCT(S),
(III) FOR LOSS OF PROFITS, LOSS OR
INTERRUPTION OF BUSINESS, OR (IV) FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL,
SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES OF ANY KIND.
 
8.3 LICENSEE SHALL INDEMNIFY, DEFEND, AND HOLD HARMLESS RICE, ITS TRUSTEES,
OFFICERS, AGENTS, SUBCONTRACTORS, STUDENTS AND EMPLOYEES (INDIVIDUALLY, AN
“INDEMNIFIED PARTY”, AND COLLECTIVELY, THE “INDEMNIFIED PARTIES”) FOR, FROM AND
AGAINST ANY AND ALL LIABILITY,
 
Solterra Renewable Technologies, Inc. 12
 
LOSS, DAMAGE, ACTION, CLAIM OR EXPENSE SUFFERED OR INCURRED BY THE INDEMNIFIED
PARTIES (INCLUDING, BUT NOT LIMITED TO, ATTORNEYS’ FEES AND OTHER COSTS AND
EXPENSES OF LITIGATION) (INDIVIDUALLY, A “LIABILITY”, AND COLLECTIVELY, THE
“LIABILITIES”) BASED UPON, ARISING OUT OF, OR OTHERWISE RELATING TO THIS
AGREEMENT, INCLUDING WITHOUT
LIMITATION ANY CAUSE OF ACTION RELATING TO PRODUCT LIABILITY CONCERNING ANY
BREACH OF THIS AGREEMENT BY LICENSEE, USE OF THE RICE PATENT RIGHTS GRANTED
UNDER THIS AGREEMENT BY LICENSEE, OR RICE LICENSED PRODUCT MANUFACTURED,, USED,
IMPORTED, SOLD OR OFFERED FOR SALE, LEASED, TRANSFERRED OR OTHERWISE DISPOSED OF
PURSUANT TO ANY RIGHT OR LICENSE GRANTED UNDER THIS AGREEMENT.
 
8.4 The Indemnified Party shall promptly notify Licensee of any claim or action
giving rise to Liabilities. Licensee shall have the right to defend any such
claim or action, at its cost and expense with attorneys satisfactory to Rice. 
Licensee shall not settle or compromise any such claim or action in a manner
that imposes any restrictions or obligations on Rice or grants any rights to the
Rice Intellectual Property or Rice Licensed Product(s) without Rice's prior
written consent. If Licensee fails or declines to assume the defense of any such
claim or action within thirty (30) days after notice thereof, or if
representation of such Indemnified Party by the counsel retained by Licensee
would be inappropriate because of actual or potential differences in the
interests of such Indemnified Party any other party represented by such counsel,
Rice may assume the defense of such claim or action for the account and at the
risk of Licensee, and any liabilities related thereto shall be conclusively
deemed a liability of Licensee. Licensee shall pay promptly to the Indemnified
Party any Liabilities to which the foregoing indemnity relates,
as incurred. The indemnification rights of Rice or any other Indemnified Party
contained herein are in addition to all other rights which Rice or such other
Indemnified Party may have at law or in equity or otherwise.
 
SECTION 9 Insurance
 
9.1 Licensee shall procure and maintain in full force and effect, throughout the
Term of this Agreement, commercial general liability insurance for a minimum
amount of $5,000,000 per occurrence and $5,000,000 in the aggregate. Such
commercial general liability insurance shall provide: (i) product liability
coverage; and (ii) broad form contractual liability coverage for Licensee’s
indemnification obligations under this Agreement. Licensee shall maintain such
commercial general liability insurance after the expiration or termination of
this Agreement during any period in which Licensee continues to make, use,
perform or sell a product that was a Rice Licensed Product under this
Agreement, and thereafter for a period of five (5) years.
 
9.2 Rice reserves the right to request additional policies of insurance where
appropriate and reasonable in light of Licensee’s business operations and
availability of coverage.
 
9.3 The policy or policies of insurance specified herein shall be issued by an
insurance carrier with an A.M. Best rating of “A” or better and shall name Rice
as an additional insured with respect to Licensee's performance of this
Agreement. All rights of subrogation shall be waived against Rice and its
insurers. Licensee shall, upon request by Rice, provide Rice with certificates
evidencing the insurance coverage required herein and all subsequent renewals
thereof. Such certificates shall Solterra Renewable Technologies, Inc. 13
provide that Licensee's insurance carrier(s) notify Rice in writing at least 30
days prior to a cancellation or material change in coverage.
 
9.4 The specified minimum insurance amounts shall not constitute a limitation on
Licensee's obligation to indemnify Rice under this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
SECTION 10 Use of Names; Independent Contractor
 
10.1 Licensee and its employees and agents shall not use Rice's name, any
adaptation thereof, any Rice logotype, trademark, service mark or slogan or the
name mark or logotype of any Rice faculty, staff, student representative or 
organization in any way without the prior, written consent of Rice.
 
10.2 Rice shall permit Licensee to acknowledge that Licensee has entered into an
exclusive license for  rights to certain technology developed at Rice.
 
10.3 Licensee and Rice intend that their relationship under this Agreement shall
be as independent contractors, and neither Licensee nor Rice shall conduct
themselves in a manner inconsistent with such independent contractor status.
Nothing in this Agreement nor any performance hereunder is intended, or shall be
construed, to create a partnership, joint venture or other form of business
enterprise, or relationship of agency or employment, between Licensee and Rice
(including, its faculty, students and employees). Moreover, neither Party shall
have the authority to enter into contracts on behalf of the other Party.
 
SECTION 11 Foreign Taxes
 
11.1 Licensee shall pay all taxes which may be assessed or levied on, or on
account of, the Rice Licensed Product made, used, sold, leased, transferred, or
disposed of hereunder and all taxes (other than taxes  imposed by the United
States of America or the State of Texas or jurisdictions within such State) 
levied on or on account of the amounts (including royalty payments) payable to,
or for the account of, Rice University under this Agreement. These taxes are not
deductible from any payments due Rice.
 
SECTION 12 Notices
 
12.1 Any notice or other communication of the Parties required or permitted to
be given or made under this Agreement shall be in writing and be deemed
effective upon receipt if delivered personally, by reputable courier, by
facsimile with confirmation or electronic transmission with confirmation, or by
certified or registered mail, postage prepaid, return receipt requested,
addressed to the other Party as follows (or as changed by written notice
pursuant to this Section 11):
 
If for Rice:
 
Office of Technology Transfer - MS 705
Solterra Renewable Technologies, Inc. 14
Rice University
6100 Main Street
P. 0. Box 1892
Houston, TX 77005-1892
Attn: Director, Office of Technology Transfer
Phone: (713) 348-6231
Fax: (713) 348-6289
Email: OTT-Director@rice.edu or techtran@rice.edu
 
If for Licensee:
Attn:
Phone:
Fax:
 
SECTION 13 Additional Provisions
 
13.1 Legal Compliance. Licensee shall comply with all prevailing laws, rules and
regulations pertaining to the development, testing, manufacture, marketing,
sale, use, import or export of Rice Intellectual Property and Rice Licensed
Product(s). Licensee shall comply with all United States laws and regulations
controlling the export of certain commodities and technical data, including
without limitation all Export Administration Regulations under the United States
Department of Commerce and International Traffic in Arms Regulations under the
Department of State. Among other things, these laws and regulations prohibit or
require a license for the export of certain types of commodities
and technical data to specified countries. Licensee hereby gives written
assurance that it will comply with, all United States export control laws and
regulations, that it bears sole responsibility for any violation of such laws
and regulations by itself and that it will indemnify, defend, and hold Rice
harmless (in accordance with Section 8.3) for the consequences of any such
violation.
 
 
10

--------------------------------------------------------------------------------

 
 
13.2 Power and Authority; Due Authorization; No Conflict; Enforceability;
Binding Effect. Each Party represents and warrants to the other Party that (i)
such Party has the power and authority to execute, deliver and perform its
obligations under this Agreement, (ii) the execution, delivery and performance
of this Agreement have been duly authorized by such Party and does not and shall
not conflict with any agreement or instrument to which it is bound, (iii) this
Agreement constitutes the legal, valid and binding obligation of such Party,
enforceable against it in accordance with its terms, and (iv) this Agreement,
and the interests, rights, duties and obligations hereunder, shall be binding
upon, and inure to the benefit of, the Parties and their respective successors
and permitted assigns.
 
13.3 Entire Agreement; Further Assurances. This Agreement, including Exhibits A
and B attached hereto, constitutes the entire agreement between the Parties, and
supersedes any prior or contemporaneous negotiations, understandings and
agreements, with respect to the subject matter hereof. Each Party shall execute
and deliver such further documents and take such further actions as may be
required or reasonably requested by the other Party to effectuate the purposes
of this Agreement.
 
13.4 No Assignment; No Amendment; No Waiver. This Agreement (i) may not be
assigned or transferred, in whole or in part, by operation of law or otherwise,
by either Party without the prior written consent Solterra Renewable
Technologies, Inc. 15 of the other Party, and (ii) may not be amended or
modified, by course of conduct or otherwise, except in a writing duly executed
by each of the Parties. Any waiver of any provision of this Agreement shall be
in writing duly executed by the waiving Party. The failure or delay by either
Party to seek redress for any breach or default under this Agreement, or to
insist upon the strict performance of any provision of this Agreement, shall not
constitute a waiver thereof or of any other provision of this Agreement, and
such Party shall have all remedies provided herein and at law and in equity with
respect to such act and any subsequent act constituting the same.
 
13.5 Force Majeure; Remedies Cumulative. In the event either Party's performance
under this Agreement is in any way prevented or delayed as a result of causes or
conditions (other than financial incapacity to pay) beyond such Party's
reasonable control, such Party shall be excused temporarily without liability
with respect to such performance or nonperformance; provided, however, that such
Party must diligently pursue reasonable and appropriate actions to remedy such
cause or condition. The rights and remedies provided in this Agreement are
cumulative in nature and shall be in addition to any such other rights and
remedies available at law and in equity.
 
13.6 Resolution of Disputes.
 
a) In the event of any dispute or disagreement between the Parties either in
interpreting any provision of this Agreement or about the performance of either
Party and upon the written request of either Party, each of the Parties will
appoint a designated representative to attempt to resolve such dispute or
disagreement. The designated representatives will discuss the problem and
negotiate in good faith in an effort to resolve the dispute without any formal
proceedings. The specific format of such discussion shall be left to the
discretion of the designated representatives. No litigation for the resolution
of such dispute may be commenced until the designated representatives have met
and  either Party has concluded in good faith that amicable resolution through
continued negotiation does not appear likely (unless either Party fails or
refuses to appoint a designated representative and schedule a meeting of such
representatives within thirty (30) days after a request to do so by the other
Party).
 
b) Each party shall continue to perform its undisputed obligations under this
Agreement pending final resolution of any dispute arising out of or relating to
this Agreement; provided, however, that a party may suspend performance of its
undisputed obligations during any period in which the other party fails or
refuses to perform its undisputed obligations. Nothing in this Section 13.6(b)
is intended to relieve Licensee from its obligation to make undisputed payments
pursuant to Sections 3 and 4 of this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
c) The parties agree that all applicable statutes of limitation and time-based
defenses (such as estoppel and laches) shall be tolled while the procedures set
forth in Sections 13.6(a) are pending. The parties shall cooperate in taking any
actions necessary to achieve this result.
 
13.7 Governing Law; Jurisdiction and Venue; Attorneys' Fees. This Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the United States and the laws of the State of Texas (without regard to the
conflicts or choice of law principles thereof). Licensee and Rice irrevocably
consent to the jurisdiction of the State of Texas, and agree that any court of
competent jurisdiction sitting in Harris County, Texas, shall be an appropriate
and convenient place of venue to resolve any dispute with respect to this
Agreement. In the event either Party commences any proceeding against the other
Party with respect to this Agreement, the prevailing Party (as  determined by
the authority before whom such proceeding is commenced) shall be entitled to
recover reasonable Solterra Renewable Technologies, Inc. 16 attorneys' fees and
costs as may be incurred in connection therewith in addition to any such other
relief as may be granted.
 
13.8 Severability. In the event any provision of this Agreement is determined to
be invalid or unenforceable, it is the desire and intention of the Parties that
such invalidity or unenforceability not invalidate or render unenforceable the
remainder of the Agreement and that such provision be reformed and construed in
such a manner that it will, to the maximum extent practicable, be deemed valid
and enforceable, and the rights and obligations of the Parties shall be
construed and enforced accordingly.
 
13.9 Construction of Agreement. The Parties acknowledge and agree that both
Parties substantially  participated in negotiating the provisions of this
Agreement; therefore, both Parties agree that this Agreement shall not
be construed more favorably toward one Party than the other Party, regardless of
which Party primarily drafted the Agreement. The Section and other headings in
this Agreement are for convenience of reference only and shall not affect,
expressly or by implication, the meaning or interpretation of any of the
provisions hereof.
 
13.10 Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to confer any benefits, rights or remedies on any Entity, other than
the Parties and their successors and permitted assigns.
 
13.11 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. IN WITNESS WHEREOF the Parties,
intending to be legally bound, have caused this Agreement to be executed and
delivered by their duly authorized representatives and effective as of the
Effective Date.
 
William Marsh Rice University
Date:
Signature:
Scott W. Wise
Vice President for
Investments and Treasurer
Solterra Renewable Technologies, Inc.
Date: __________________________
Signature:
Stephen B. Squires
President and CEO
Reviewed and recommended for signature:
Signature:
Nila D. Bhakuni
Director,
Office of Technology Transfer
Solterra Renewable Technologies, Inc. 17
Solterra Renewable Technologies, Inc.
1
 
 
12

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Rice Patents
Rice
Tech ID
Invention
Disclosure
Received
Invention Disclosure Title Patent Title Filing Date Serial Number Patent Type
Country Inventors Pa
27014 8/31/06 Synthesis of Uniform Nanoparticle Shapes
with High Selectivity
Synthesis of Uniform Nanoparticle Shapes
with High Selectivity
4/13/07 60/911,721 Provisional U.S. Michael Wong,
Subashini Asokan
Synthesis of Uniform Nanoparticle Shapes with high Selectivity 4/11/08
PCT/US2008/060129 PCT PCT Michael Wong, Subashini Asokan On an “as is” basis as
of the Effective Date
 
 
13

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Company Diligence Milestones
 
Licensee shall use best efforts to develop Rice Licensed Products and to
introduce Rice Licensed Products into the commercial market; thereafter,
Licensee shall make Rice Licensed Products reasonably available to the public.
Specifically, Licensee shall fulfill the following obligations:
 
(a) Licensee shall submit a business plan and/or a technology development to
Rice prior to the Effective Date of this Agreement.
 
(b) Licensee shall acquire $5,000,000 (five million dollars) in initial funding
by August 31, 2008.
 
(c) Licensee shall file 3 patent applications related to thin-film quantum dot
(QD) solar cell technology by December 31, 2008, and 3 additional patent
applications related to thin-film QD solar cells or printed electronics in
general by December 31, 2009.
 
(d) Licensee shall fund $80,000 (eighty thousand dollars) (in direct costs) of
sponsored research with Professor Michael Wong by October 31, 2008.
 
(e) Following the successful completion of the sponsored research goals with
Michael Wong, Licensee shall demonstrate the scalability of the quantum dot
production technology by May 31, 2009.
 
(f) Licensee shall establish a QD production pilot plant capable of producing
1000 g/week by December 31, 2009.
 
(g) Licensee shall start up a full scale QD production plant by December 31,
2010.
 
(h) Licensee shall demonstrate a working model of a thin film quantum dot solar
cell product using Rice Intellectual Property by July 31, 2009. This working
model shall achieve 6% efficiency at a manufactured cell cost of <$1.50/Watt,
and have a consumer warranty regarding product lifetime performance comparable
to existing photovoltaics.
 
(i) Licensee shall have received an additional investment commitment of at least
$15 (fifteen) million dollars by January 31, 2010.
 
(j) Licensee shall bring a 10MW capacity solar cell pilot production line
on-stream by May 31, 2010.
 
(k) Licensee shall offer for sale solar cells incorporating a Rice Licensed
Product on or before June 30, 2010.
 
(l) Licensee shall bring a 100 Megawatt volume production facility for solar
cells on stream by December 31, 2011.
 
(m) Licensee shall offer for sale quantum dots manufactured with Rice Patents
for electronic or medical applications on or before December 31, 2009.


 
 
14

